Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 09/17/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 2, 3, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23 and 24 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Yasukawa (US PG. Pub. 2005/0262394 A1) teaches in Sect. [0002], a failure diagnosis method and a failure diagnosis apparatus for diagnosing a failure and malfunction of drive mechanism section used in an image forming apparatus having a conveyance device, such as a copying machine, a printer, a facsimile, or a complex machine having functions of these and other equipment (for example, electric appliances and automobiles); a conveyance device and an image forming apparatus to 
	
	In addition, the prior art of Yamada (US PAT. No. 8,121,497 B2) discloses in Claim 1, a printer conveying a paper and forming an image on the paper; a display displaying, on a display screen, an overall view of the image forming apparatus and first jam removal guidance, the first jam removal guidance comprising a first sequence of graphics presented in a first order; and a controller controlling the printer and the display, wherein, upon detection by the controller of a jam removal operation by a user 
different from the first jam removal guidance, the controller executes control to display, on the display screen, the overall view of the image forming apparatus and second jam removal guidance different from the first jam removal guidance in accordance with the jam removal operation by the user, the second jam removal guidance comprising a second sequence of graphics presented in a second order.

	Lastly, the prior art of Sakai (US PG. Pub. 2013/0136461 A1) teaches in Sect. [0104], When it is judged in step S102 that a paper jam has occurred (Yes), the relay switch 502 (see FIG. 2) is turned off to stop the electricity supply to the fixing belt 51 (step S103), and the motor 56 is stopped from rotating, so that the pressing roller 53 is stopped from rotating and the fixing belt 51 and pressure roller 52 following the pressing roller 53 are stopped from rotating (step S104).  In parallel to the operation, to prevent the next recording sheet S from being transported to the fixing section 5, the controller 

In particular, the applied references of Yasukawa in view of Yamada; and further in view of Sakai fails to disclose and would not have rendered obvious the following limitations of independent claim 1 and similar independent claims 14 and 16:

	“one or more memory devices that store instructions; and
	a controller having circuitry or one or more processors that execute the instructions stored in the at least one or more memory devices, the controller being configured to 
	detect an abnormality in the image forming apparatus;
	display a screen prompting a user to remove a print medium in a case that it is determined it is necessary to remove the print medium remaining in the image forming apparatus based on details of the abnormality;
	in a case that the print medium is not removed within a predetermined time period after the screen has been displayed, execute an electrical malfunction diagnosis process to specify a malfunctioning part in the image forming apparatus without executing a load unit malfunction diagnosis process, that should not be executed while the print medium is remaining in the image forming apparatus; and
	in a case that the print medium is removed within the predetermined time period after the screen has been displayed, execute the electrical malfunction diagnosis process and the load unit malfunction diagnosis process.”, since the references fail to 
	
	Therefore, whether taken individually or in combination, the prior arts of Yasukawa in view of Yamada; and further in view of Sakai fails to explicitly teach the claimed limitation as required by the independent claims 1, 14 and 16.

5.       It follows that claims 2, 3, 9, 10, 11, 12, 13, 15, 17, 18, 20, 21, 22, 23 and 24 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677   

/MARCUS T RILEY/Primary Examiner, Art Unit 2677